[J-46-2016] [MO:Donohue, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 66 MAP 2015
                                             :
                     Appellee                :   Appeal from the Order of the Superior
                                             :   Court dated February 9, 2015 at No.
                                             :   386 MDA 2014 reversing the Order of
              v.                             :   the Court of Common Pleas of Clinton
                                             :   County, Criminal Division, dated
                                             :   February 26, 2014 at No. CP-18-CR-
RAHIEM CARDEL FANT,                          :   0000415-2013
                                             :
                     Appellant               :   SUBMITTED: March 16, 2016


                      CONCURRING AND DISSENTING OPINION


JUSTICE TODD                                           DECIDED: September 28, 2016

       I join the Majority Opinion, except for its mandate. For the reasons expressed by

Justice Baer, see Dissenting Opinion (Baer, J.) at 5-6, I would remand the matter to the

Superior Court for resolution of the remaining issues presented by the Commonwealth

to, but not addressed by, that court.